WEBB, J.
Plaintiff, Wessell Plumbing Company, Inc., brought this action to recover judgment against F. L. Dyer and J. C. Webb in solido for $188.25, with recognition of a ¡privilege to secure the payment of the claim on the property of J. C. Webb, and plaintiff appeals from a judgment rejecting its demands against Dyer and awarding judgment against Webb in the sum of $15, but rejecting the demand for recognition of a privilege.
Plaintiff alleged that the amount was due for materials and labor, plumbing fixtures and cost of installation, furnished Dyer, who contracted with Webb to improve real estate belonging to the latter. Both defendants denied that they were indebted to plaintiff in any amount.
On trial of the cause, the evidence developed that Dyer was engaged in the business of building houses on property owned by him, and selling the property; that plaintiff, Wessell Plumbing Company, Inc., had contracted to furnish and install plumbing fixtures in one of the houses constructed by Dyer which had been sold by Dyer to his co-defendant, Webb, before or about the time the building was completed, and that Webb desired that some of the plumbing fixtures should be removed and others installed, which was done by plaintiff, and the present action is for the cost of removing the fixtures, and the difference between the value of the fixtures removed and those installed.
Appellant has not made any appearance in support of the appeal, but we have read the record, and find that plaintiff failed to establish that defendants were indebted to it further than the amount admitted by Webb.
The judgment is therefore affirmed.